Opinion issued April 10, 2014




                                     In The

                              Court of Appeals
                                    For The

                         First District of Texas
                            ————————————
                              NO. 01-13-00814-CV
                           ———————————
      IN RE JP FOODS, LLC, CAI YI, THE XENOS YUEN FAMILY
      IRREVOCABLE TRUST, CREDIT LINK FINANCE LIMITED
                       COMPANY, Relators



            Original Proceeding on Petition for Writ of Mandamus


                         MEMORANDUM OPINION

      JP Foods, LLC, Cai Yi, Xenos Yuen Family Irrevocable Trust, and Credit

Link Finance Limited Company filed a petition for writ of mandamus challenging

(1) the trial court’s order denying a motion to compel further depositions in Case

Number 12-DCV-202514 and (2) the trial court’s decision to abate in Case
Number 12-DCV-202531 pending a bankruptcy court ruling regarding the

application of the automatic stay under 11.U.S.C. §362.*

       We deny the petition for writ of mandamus.

                                  PER CURIAM

Panel consists of Justices Keyes, Bland, and Brown.




*
    The underlying cases are Nkasi Comfort Onyung v. Credit Link Finance Limited
    Company, and the Yuen Family Irrevocable Trust a/k/a/ Xenos Yuen Family
    Irrevocable Trust (cause number 12-DCV-202514) and Nkasi Comfort Onyung v.
    JPMorgan Chase Bank, N.A. and JP Foods, LLC (cause number 12-DCV-202531),
    pending in the 434th District Court of Fort Bend County, Texas, the Hon. James H.
    Shoemake presiding.
                                          2